Citation Nr: 1449392	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  05-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Basic eligibility for Department of Veterans Affairs' death benefits


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel









INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  The Veteran died in January 2011.  The appellant is the Veteran's nephew.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In an August 2008 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia.

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in July 2008, the Court ordered that the motion for remand be granted and remanded the Board's decision for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  Although not specifically addressed therein, the Court Order necessarily vacated the Board's August 2008 decision.

In April 2011, the Board dismissed the Veteran's claim upon notification of his death.  The appellant submitted a timely VA Form 21-0847 seeking substitution as a representative of the Veteran's estate.  In March and August 2012, the RO issued supplemental statements of the case denying entitlement to accrued benefits.  In March 2014, the RO determined that the appellant is not a qualified claimant for the purpose of substitution.  As of this date, an appeal of the March 2014 rating decision has not been perfected; the appellate period has not expired.


FINDING OF FACT

No appeals are properly before the Board for adjudication.
CONCLUSION OF LAW

The Board does not have jurisdiction over any of the appellant's potential claims at this time.  38 U.S.C.A. §§ 511(a), 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2014).  An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 C.F.R. § 20.200 (2014).

As noted in the introduction, in March 2014, the RO determined that the appellant is not a qualified claimant for the purpose of substitution for accrued benefits or other death benefits.  As of this date, an appeal of the March 2014 rating decision has not been perfected and the one year appellate period has not expired.

Because an appeal has not been perfected on the appellant's claim, the Board does not have jurisdiction to adjudicate any matters that may be pending at the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of the appellant's claims.  38 C.F.R. § 20.1106 (2014).





ORDER

The appeal is dismissed.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


